Fajardo v Alejandro (2015 NY Slip Op 02696)





Fajardo v Alejandro


2015 NY Slip Op 02696


Decided on March 31, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 31, 2015

Tom, J.P., Andrias, Saxe, Manzanet-Daniels, Kapnick, JJ.


14663 305728/13

[*1] Carlos Fajardo, Plaintiff-Appellant,
vRosa Alejandro, Defendant-Respondent, John Doe, Defendant.


Raymond Schwartzberg & Associates, PLLC, New York (Raymond Schwartzberg of counsel), for appellant.
Law Offices of John Trop, Yonkers (David Holmes of counsel), for respondent.

Order, Supreme Court, Bronx County (Wilma Guzman, J.), entered April 10, 2014, which granted defendant Rosa Alejandro's motion to dismiss the complaint on forum non conveniens grounds, unanimously affirmed, with costs.
This action, commenced in Bronx County, arises from an accident that occurred in New York County, in which plaintiff, a resident of Connecticut, allegedly was hit by a car owned by defendant, a resident of New Jersey. Defendant established that the only connection between the action and the State of New York is that the accident occurred here — an insufficient connection to warrant retention of the action in New York (see Economos v Zizikas, 18 AD3d 392, 394 [1st Dept 2005]). The case has no connection at all to Bronx County. Plaintiff failed to show that there were special circumstances warranting retention (see id. at 393-394;  Bank Hapoalim [Switzerland] Ltd. v Banca Intesa S.p.A., 26 AD3d 286, 287-288 [1st Dept 2006]). He submitted affidavits by two witnesses to the accident, neither of whom indicated that he lived in New York State or that testifying in another venue would pose any hardship.
As to plaintiff's expressed concern about the availability of an alternate forum, the parties acknowledge that, during the pendency of this appeal, plaintiff filed another action in Bergen [*2]County, New Jersey, and defendant waived his affirmative defenses based on jurisdiction and the statute of limitations.
We have considered plaintiff's remaining argument, which relies on conflict of laws principles, and find it unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 31, 2015
CLERK